Exhibit 10.5



ELLIE MAE, INC.


CHANGE IN CONTROL SEVERANCE AGREEMENT


This Change in Control Severance Agreement (the “Agreement”) is made and entered
into by and between __________________ (the “Executive”) and Ellie Mae, Inc.
(the “Company”), effective as of the latest date set forth by the signatures of
the parties hereto below (the “Effective Date”).


R E C I T A L S


A.It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration, as well as the possibility of an involuntary termination or
reduction in responsibility, can be a distraction to Executive and can cause
Executive to consider alternative employment opportunities. The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of such an
event.


B.The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company upon a
Change in Control (as defined below) for the benefit of its stockholders.


C.The Board believes that it is imperative to provide Executive with severance
benefits upon certain terminations of Executive’s service to the Company that
enhance Executive’s financial security and provide incentive and encouragement
to Executive to remain with the Company notwithstanding the possibility of such
an event.


D.    This Agreement supersedes and replaces that certain Change in Control
Severance Agreement entered into by and between the Executive and the Company,
dated September 10, 2010, which has expired by its terms.


E.     Certain capitalized terms used in this Agreement are defined in Section 6
below.


The parties hereto agree as follows:


1.Term of Agreement. The initial term of this Agreement shall be for a period
three (3) years, commencing on the Effective Date. Thereafter, this Agreement
shall automatically renew for successive one (1) year terms unless the Company
provides written notice of non-renewal to Executive at least one hundred eighty
(180) days prior to the expiration of the then current term.


2.At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is, and shall continue to be, “at-will,” as defined under applicable
law. If Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement.


3.Covered Termination During a Change in Control Period. If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive executes and fails to revoke during any applicable revocation period a
general release of claims against the Company and its affiliates in a form
acceptable to the Company (a “Release of Claims”) within sixty (60) days, or
such shorter period of time specified by the Company, following such Covered
Termination, then in addition to any accrued but unpaid salary, bonus, vacation
and expense reimbursement payable in accordance with applicable law, the Company
shall provide Executive with the following:


(a)    Severance. Executive shall be entitled to receive an amount equal to
twelve (12) months of Executive’s base salary at the higher of the rate in
effect immediately prior to Executive’s termination of employment or the Change
in Control, such amount to be payable in a cash lump sum, less applicable
withholdings, as soon as administratively practicable following the date the
Release of Claims is not subject to revocation (or, if later, the date of the
Change in Control) and, in any event, within sixty (60) days following the date
of the Covered Termination.


(b)    Equity Awards. Each outstanding equity award, including, without
limitation, each stock option and restricted stock award, held by Executive
shall automatically become vested and, if applicable, exercisable and any
forfeiture restrictions or rights of repurchase thereon shall immediately lapse,
in each case, with respect to one

-1-

--------------------------------------------------------------------------------



hundred percent (100%) of the shares subject thereto and, to the extent
applicable, the exercisability of such equity award shall be extended to the end
of the original term thereof.


(c)    Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall directly
pay, or reimburse Executive for, the premium for Executive and Executive’s
covered dependents through the earlier of (i) the twelve (12) month anniversary
of the date of Executive’s termination of employment and (ii) the date Executive
and Executive’s covered dependents, if any, become eligible for healthcare
coverage under another employer’s plan(s). After the Company ceases to pay
premiums pursuant to the preceding sentence, Executive may, if eligible, elect
to continue healthcare coverage at Executive’s expense in accordance the
provisions of COBRA.


4.Other Terminations. If Executive’s service with the Company is terminated by
the Company or by Executive for any or no reason other than by virtue of a
Covered Termination during a Change in Control Period, then Executive shall not
be entitled to any benefits hereunder other than accrued but unpaid salary,
bonus, vacation and expense reimbursement in accordance with applicable law and
to elect any continued healthcare coverage as may be required under COBRA or
similar state law.


5.Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall either be (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the largest payment,
notwithstanding that all or some portion the Payment may be taxable under
Section 4999 of the Code. The accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the Change in
Control shall perform the foregoing calculations. The Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder. The accounting firm shall provide its calculations to the
Company and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive. Any
reduction in payments and/or benefits pursuant to this Section 5 will occur in
the following order: (1) reduction of cash payments; (2) cancellation of
accelerated vesting of equity awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
payable to Executive.


6.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:


(a)Cause. “Cause” means (i) an act of dishonesty made by the Executive in
connection with the Executive’s responsibilities as an employee, (ii) the
Executive’s conviction of, or plea of nolo contendere to, a felony, (iii) the
Executive’s gross misconduct or (iv) the Executive’s continued substantial
violations of his employment duties after the Executive has received a written
demand for performance from the Board which specifically sets forth the factual
basis for the Company’s belief that the Executive has not substantially
performed his duties.


(b)Change in Control. “Change in Control” means the consummation of any of the
following
transactions: (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
(ii) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors (as defined below); or (iii) the date of the consummation of
a merger or consolidation of the Company with any other corporation that has
been approved by the shareholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Company approve a plan of complete liquidation of the Company; or (iv) the date
of the consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets. Notwithstanding the foregoing, a
transaction shall not constitute a “Change in Control” unless it also
constitutes a

-2-

--------------------------------------------------------------------------------



“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5).
“Incumbent Directors” will mean directors who either (A) are directors of the
Company as of the date of this Agreement, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company)


(c)Change in Control Period. “Change in Control Period” means the period of time
commencing sixty (60) days prior to a Change in Control and ending on the first
anniversary of the Change in Control.


(d)Constructive Termination. “Constructive Termination” means Executive’s
resignation from employment with the Company after the occurrence, without
Executive’s written consent, of any of the following: (i) a material reduction
by the Company in the base salary of the Executive as in effect immediately
prior to such reduction; (ii) a material breach by the Company of this Agreement
or any offer letter or employment agreement between Executive and the Company;
(iii) the material relocation of Executive’s principal place of employment to a
facility or a location more than 50 miles from the Executive’s then present
principal place of employment; or (iv) a material reduction of the Executive’s
duties, authority or responsibilities with respect to the business of the
Company as it existed prior to the Change in Control. The parties acknowledge
that either a change in the Executive’s title without a corresponding change in
the Executive’s duties, position or responsibilities or a change in the person
or entities to whom the Executive reports are typical changes following a Change
in Control and do not alone constitute a Constructive Termination.
Notwithstanding the foregoing, a resignation shall not constitute a
“Constructive Termination” unless the event or condition giving rise to such
resignation continues more than thirty (30) days following Executive’s written
notice of such condition provided to the Company within ninety (90) days of the
first occurrence of such event or condition and such resignation is effective
within thirty (30) days following the end of such notice period.


(e)Covered Termination. “Covered Termination” shall mean Executive’s
Constructive Termination or the termination of Executive’s employment by the
Company other than for Cause.


7.Successors.


(a)Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.


(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


8.Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Chief Executive Officer.


9.Confidentiality; Non-Solicitation.


(a)Confidentiality. While Executive is employed by the Company, and thereafter,
Executive shall not directly or indirectly disclose or make available to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as defined below). Upon termination of
Executive’s employment with the Company, all Confidential Information in
Executive’s possession that is in written or other tangible form (together with
all copies or duplicates thereof, including computer files) shall be returned to
the Company and shall not be retained by Executive or furnished to any third
party, in any form except as provided herein; provided, however, that Executive
shall not be obligated to treat as confidential, or return to the Company copies
of any Confidential Information that (i) was publicly known at the time of
disclosure to Executive, (ii) becomes publicly known or available thereafter
other than by any means in violation of this Agreement or any other duty owed to
the Company by any person or entity, or (iii) is lawfully disclosed to Executive
by a third party. For purposes of this Agreement, the term

-3-

--------------------------------------------------------------------------------



“Confidential Information” shall mean information disclosed to Executive or
known by Executive as a consequence of or through his or her relationship with
the Company, about the customers, employees, business methods, public relations
methods, organization, procedures or finances, including, without limitation,
information of or relating to customer lists, of the Company and its affiliates.
In addition, Executive shall continue to be subject to the Employee Confidential
Information and Invention Assignment Agreement entered into between Executive
and the Company (the “Confidential Information Agreement”).


(b)Non-Solicitation. In addition to each Executive’s obligations under the
Confidential Information Agreement, Executive shall not for a period of two (2)
years following Executive’s termination of employment for any reason, either on
Executive’s own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or stockholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who is an officer or employee of the
Company; provided, however, that a general advertisement to which an employee of
the Company responds shall in no event be deemed to result in a breach of this
Section 9(b). Executive also agrees not to harass or disparage the Company or
its employees, clients, directors or agents or divert or attempt to divert any
actual or potential business of the Company.


(c)Survival of Provisions. The provisions of this Section 9 shall survive the
termination or expiration of the applicable Executive’s employment with the
Company and shall be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 9 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.


(d)Conditional Nature of Severance Payments. The Executive agrees and
acknowledges that the Executive's right to receive the severance payments set
forth in Section 3 (to the extent the Executive is otherwise entitled to such
payments) shall be conditioned upon compliance with the restriction in this
Section 9. In the event of any breach of this Section 9, the Company shall be
entitled to recover from the Executive, and the Executive shall pay to the
Company, the amount equal to the amount paid to the Executive pursuant to
Section 3.


10.Dispute Resolution.
    
(a)    General. In consideration of the Executive’s service to the Company, its
promise to arbitrate all employment related disputes and the Executive’s receipt
of the compensation, pay raises and other benefits paid to the Executive by the
Company, at present and in the future, the Executive agrees that any and all
controversies, claims or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
the Executive’s service to the Company under this Agreement or otherwise or the
termination of the Executive’s service with the Company, including any breach of
this Agreement, will be subject to binding arbitration under the Arbitration
Rules set forth in California Code of Civil Procedure Section 1280 through
1294.2, including Section 1283.05 (the “Rules”) and pursuant to California law.
Disputes which the Executive agrees to arbitrate, and thereby agrees to waive
any right to a trial by jury, include any statutory claims under state or
federal law, including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the California Fair Employment and Housing Act, the California Labor Code,
claims of harassment, discrimination or wrongful termination and any statutory
claims. The Executive further understands that this Agreement to arbitrate also
applies to any disputes that the Company may have with the Executive.




(b)     Procedure. The Executive agrees that any arbitration will be
administered by the American Arbitration Association (the “AAA”) and that a
neutral arbitrator will be selected in a manner consistent with its National
Rules for the Resolution of Employment Disputes. The arbitration proceedings
will allow for discovery according to the rules set forth in the National Rules
for the Resolution of Employment Disputes or California Code of Civil Procedure.
The Executive agrees that the arbitrator will have the power to decide any
motions brought by any party to the arbitration, including motions for summary
judgment and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. The Executive agrees that the arbitrator will issue a
written decision on the merits. The Executive also agrees that the arbitrator
will have the power to award any remedies, including attorneys’ fees and costs,
available under applicable law. The Executive understands the Company will pay
for any administrative or hearing fees charged by the arbitrator or the AAA
except that the Executive will pay the first $100.00 of any filing fees
associated with any arbitration the Executive initiates. The Executive agrees
that the arbitrator will administer and conduct any arbitration in

-4-

--------------------------------------------------------------------------------



a manner consistent with the Rules and that to the extent that the AAA’s
National Rules for the Resolution of Employment Disputes conflict with the
Rules, the Rules will take precedence.


(c)    Remedy. Except as provided by the Rules and Sections 10(d) and 10(e)
hereof, arbitration will be the sole, exclusive and final remedy for any dispute
between the Executive and the Company. Accordingly, except as provided for by
the Rules, neither the Executive nor the Company will be permitted to pursue
court action regarding claims that are subject to arbitration. Notwithstanding
the foregoing, the arbitrator will not have the authority to disregard or refuse
to enforce any lawful Company policy, and the arbitrator will not order or
require the Company to adopt a policy not otherwise required by law which the
Company has not adopted.


(d)     Availability of Injunctive Relief. In addition to the right under the
Rules to petition the court for provisional relief, the Executive agrees that
any party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement or the Confidential Information
Agreement or any other agreement regarding trade secrets, confidential
information, non-solicitation or Labor Code §2870. In the event either party
seeks injunctive relief, the prevailing party will be entitled to recover
reasonable costs and attorneys’ fees.
        
(e)     Administrative Relief. The Executive understands that this Agreement
does not prohibit the Executive from pursuing an administrative claim with a
local, state or federal administrative body such as the Department of Fair
Employment and Housing, the Equal Employment Opportunity Commission or the
workers’ compensation board. This Agreement does, however, preclude the
Executive from pursuing court action regarding any such claim.
        
(f)     Voluntary Nature of Agreement. The Executive acknowledges and agrees
that the Executive is executing this Agreement voluntarily and without any
duress or undue influence by the Company or anyone else. The Executive further
acknowledges and agrees that the Executive has carefully read this Agreement and
that the Executive has asked any questions needed for the Executive to
understand the terms, consequences and binding effect of this Agreement and
fully understand it, including that the Executive is waiving the Executive’s
right to a jury trial. Finally, the Executive agrees that the Executive has been
provided an opportunity to seek the advice of an attorney of the Executive’s
choice before signing this Agreement.


11.Miscellaneous Provisions.


(a)Section 409A.


(i)    Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 3 unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A of the Code and the Department of
Treasury regulations and other guidance promulgated thereunder (“Separation from
Service”) and, except as provided under Section 11(a)(ii) of this Agreement, any
such amount shall not be paid, or in the case of installments, commence payment,
until the sixtieth (60th) day following Executive’s Separation from Service. Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.


(ii)    Specified Employee. Notwithstanding any provision to the contrary in
this Agreement, if Executive is deemed at the time of his separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six (6)-month period measured from the date of the
Executive’s Separation from Service or (b) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
11(a)(ii) shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.


(iii)    Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31 of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible

-5-

--------------------------------------------------------------------------------



for reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.


(b)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c)Whole Agreement. This Agreement and the Confidential Information Agreement
represent the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior arrangements and understandings
regarding same, including, without limitation, any accelerated vesting
provisions of Executive’s offer letter agreement, employment agreement and/or
stock option agreement.


(d)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.


(e)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(f)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.


(Signature page follows)
    
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.




ELLIE MAE, INC.
        
By:__________________________________
                                
Title:_________________________________
                                
Date:_________________________________






EXECUTIVE
        
______________________________________
    
                                
Date:___________________________________    







-6-